Exhibit 10.13

     
(DOVER CORPORATION LOGO) [y81455y8145503.gif]
  280 Park Avenue
New York, NY 10017-1216
 
   
Jay L. Kloosterboer
  Phone: (212) 849-4514
Vice President, Human Resources
  Fax: (212) 922-0945
 
  Email: jlk@dovercorp.com

November 13, 2009
Dear Rob:
In connection with your upcoming retirement from Dover, this letter sets forth
our mutual understandings concerning your retirement:
Retirement. Your retirement from Dover will be effective December 1, 2009, at
which time you will resign from all positions with Dover and all its affiliates
as the member of any governing body of any Dover affiliates.
Consulting: In consideration of the agreements set forth in this letter, you
agree to make yourself available as a consultant from the date of your
retirement through March 31, 2010 to provide advice about the transition of your
services, special projects, and matters on which you worked prior to retirement.
You agree to provide such services as an independent contractor for no
additional consideration other than that set forth in this letter. The parties
agree that you may provide such consulting services at a location of your
choosing, except if Dover shall request your services to be provided at its New
York offices from time to time. You agree that Dover shall not have the right to
direct and control the performance of your consulting services or the method of
your work. The parties agree that the level of your consulting services shall
not exceed more than 20% of the average level of services performed by you
during the 36 months prior to your retirement during any four week period.
During the consulting period, you shall be free to consult with, or serve on the
board of directors of, any third party organization, provided it does not
interfere with any consulting work requested by Dover. Dover shall reimburse you
promptly for your reasonable out of pocket expenses incurred in connection with
any consulting work after presentation of a voucher and supporting
documentation, all in accordance with Dover policies. Any request for
reimbursement of expenses must be made no later than April 30, 2010 and will be
paid no later than May 31,2010.
Bonus. In consideration of your contributions to Dover, you will receive a bonus
of $976,000 for 2009, to be paid as soon as practical after the signing of this
agreement.
Benefits. You will continue to participate in the employee benefit plans in
which you presently participate through your retirement date at which time your
participation shall cease, except (a) as provided for retired persons in those
plans, and (b) that you and your spouse shall continue to be eligible to
participate, until you become eligible to participate in Medicare, in the
medical, dental and prescription drug plans offered by

 



--------------------------------------------------------------------------------



 



Page 2
November 13, 2009
Dover Corporation to its Corporate office employees subject to your payment of
the cost thereof. You shall be responsible for payment of the cost of such
continued participation at the applicable COBRA premium rates as in effect from
time to time. You acknowledge that you are not entitled to any benefits, other
than those specifically addressed in this letter.
Pension Benefits. Your benefits under the Dover Corporation Supplemental
Executive Retirement Plan (“SERP”) shall be calculated as of your retirement
date. Your grandfathered benefits under the SERP shall be paid in January, 2010
pursuant to your benefit election. Your non-grandfathered benefits under the
SERP shall commence in January, 2010 pursuant to the provisions of the SERP,
subject to a six month payment delay required by Section 409A of the Internal
Revenue Code. The summary outline of your SERP benefits is shown in the
Attachment to this letter. As provided in the SERP Plan document (as amended and
restated as of January 1, 2009), you will be an Actual Participant until all
payments shown in the Attachment are paid, which payments shall accelerate in
the event of a “Change of Control” in accordance with Section 8.02 of the plan.
Your benefits under the Dover Corporation Pension Plan shall be calculated as of
your retirement date and shall be distributed in accordance with the provisions
of such plan. Any retirement benefits under the Dover Retirement Savings Plan
shall be provided in accordance with the provisions of such plan.
Incentive Awards. With respect to your options, stock settled stock appreciation
rights (“SSARs”), performance share awards, and Cash Performance Plan (“CPP”)
awards granted under the 2005 Equity and Cash Incentive Plan and the 1995
Incentive Stock Option Plan and 1995 Cash Performance Program (the “Plans”), you
will have until the earlier of 60 months following your retirement date and the
expiration date of your options and SSARs to exercise those options and SSARs
which are exercisable as of your termination date or become exercisable during
the 60 months following your termination, subject to your compliance with the
provisions of the Plans. You will be entitled to receive any payments under your
performance share awards and CPP awards if and when they become due (last
payment scheduled for February 2012) and your benefits will be administered in
accordance with the provisions of the Plans.
Deferred Compensation. The funds you have accumulated in the Dover Deferred
Compensation Plan will be paid out in accordance with the terms of that plan and
the retirement distribution elections that you have made.
Release, (a) You agree to release Dover Corporation, its affiliates, and their
current and former shareholders, directors, officers, employees, successors and
assigns, and employee benefit plan fiduciaries (collectively “Dover Persons”)
with respect to any claims you have, had or may ever have against any of them
arising on any basis and under any law, whether known or unknown, suspected or
unsuspected, and not to sue with respect to those claims provided that your
release of claims shall not release (i) any rights to indemnification pursuant
to Dover’s by-laws or otherwise, (ii) your right to

 



--------------------------------------------------------------------------------



 



Page 3
November 13, 2009
enforce this agreement, or (iii) your rights to receive benefits under any of
the employee benefit plans or other compensation arrangements in which you
participate.
     (b) Your release is intended to and shall release the Dover Persons from
any and all claims against the Dover Persons arising out of your employment
and/or your retirement, including, but not limited to: (i) any claim under the
Age Discrimination in Employment Act, Older Workers Benefit Protection Act,
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act,
the Equal Pay Act, the Family Medical Leave Act, the Sarbanes-Oxley Act, the
Employee Retirement Income Security Act of 1974, as amended (excluding claims
for benefits under the employee benefit and other compensation plans of Dover in
which you participate) and the Family and Medical Leave Act; (ii) any claim
under the New York State Human Rights Law, New York Executive Law, New York City
Administrative Code, New York State Constitution, or New York common law;
(iii) any other claim (whether based on a constitution, executive order, or
federal, state, or non-U.S. local law, statutory, administrative or decisional),
relating to or arising out of your employment, or the termination of such
employment, including but not limited to breach of contract (express or
implied), wrongful discharge, detrimental reliance, defamation, emotional
distress or compensatory or punitive damages; and (iv) any claim for attorneys’
fees, costs, disbursements and/or the like.
     (c) You acknowledge that you: (i) have carefully read this agreement in its
entirety; (ii) are hereby advised by Dover in writing to consult with an
attorney of your choice in connection with this agreement; (iii) fully
understand the significance of all of the terms and conditions of this agreement
and have discussed them with your independent legal counsel, or have had a
reasonable opportunity to do so; (iv) have had answered to your satisfaction by
your independent legal counsel any questions you have asked with regard to the
meaning and significance of any of the provisions of this agreement; and (v) are
signing this agreement voluntarily and of your own free will and agree to abide
by all the terms and conditions contained herein. You acknowledge that you have
had an opportunity to consider this agreement for up to twenty-one (21) days
before signing it. You may also revoke this agreement within seven (7) days
after executing it by notifying in writing Jay L. Kloosterboer (or his
successor) at the offices of Dover in New York.
Cooperation. You agree to provide reasonable amounts of cooperation to Dover and
its counsel in connection with any investigation, administrative proceeding or
litigation relating to any matter that occurred during your employment in which
you were involved or of which you have knowledge. Dover shall make every effort
to accommodate your needs as far as work location and time schedule and shall
take into account your other obligations and business and personal commitments
as may exist from time to time in requesting your cooperation. To the extent
that your cooperation requires a considerable commitment of your time, Dover
will discuss with you a mutually acceptable compensation arrangement. You shall
be reimbursed for any reasonable out of pocket expenses incurred in connection
with this cooperation. Reimbursement of

 



--------------------------------------------------------------------------------



 



Page 4
November 13, 2009
expenses will be made as soon as practicable after presentation of a voucher and
supporting documentation in accordance with Dover policies but not in any event
later than December 31 of the year following the year in which an expense is
incurred. The amount of expenses reimbursed in any year shall not affect the
expenses eligible for reimbursement in a later year.
Entire Agreement. This letter contains the entire agreement between the parties
with respect to your retirement and the subject matter of this letter and
supersedes any prior written or oral agreements or understandings with respect
thereto. This agreement shall be governed by New York law without regard to the
principles of conflicts of law.
Amendment. Any changes to the terms and provisions of this letter must be made
in writing and agreed to by both of us.
Approval. Dover Corporation’s agreements in this letter have been approved by
the Dover Compensation Committee and the Board of Directors.
If you agree with the terms above, please sign the enclosed copy of this letter
in the place indicated and return it to me.

            DOVER CORPORATION
      By:   /s/ Jay L. Kloosterboer         Jay L. Kloosterboer        Vice
President     

        Agreed:
    /s/ Robert G. Kuhbach     Robert G. Kuhbach      

Dated: 11/13/09

 



--------------------------------------------------------------------------------



 



(TOWERS PERRIN LOGO) [y81455y8145504.gif]
PRIVATE & CONFIDENTIAL
November 5, 2009
Caryl Keyloun
HR Coordination Manager
Dover Corporation
280 Park Avenue, Floor 34W
New York, NY 10017-12992
Dear Caryl:
As requested, we have determined Robert Kuhbach’s January 1, 2010 SERP benefit
based on termination and continued service through December 1, 2009. The present
value of Mr. Kuhbach’s January 1, 2010 SERP benefit is $6,186,852. The SERP
benefits are summarized in the table below. Please note that Mr. Kuhbach is also
entitled to benefits from the Dover Pension Plan, Dover Retirement Savings Plan
and the Dover Deferred Compensation Plan.
FINAL Dover SERP Retirement Benefits

                              12/31/2004 Accrued   Post 1/1/2005     Benefit
Payout Date   SERP Benefit 1   SERP Benefit   Total
January 1, 2010
  $ 1,915,035     $ 0     $ 1,915,035                            
July 1, 2010
  $ 0     $ 2,769,838     $ 2,769,838                            
January 1, 2011
  $ 140,622     $ 200,105     $ 340,727                            
January 1, 2012
  $ 140,622     $ 200,105     $ 340,727                            
January 1, 2013
  $ 140,622     $ 200,105     $ 340,727                            
January 1, 2014
  $ 140,622     $ 200,105     $ 340,727                            
January 1, 2015
  $ 140,622     $ 200,105     $ 340,727  

 

1   Based on the IRS prescribed 417(e) applicable unisex mortality table and
rates for 2010 lump sum distributions

Please note the following about these calculations:

n   Based on a January 1, 2010 benefit commencement date, the present value of
Mr. Kuhbach’s SERP benefit of $6,186,852 is $927,531 higher than our May 19,
2009 estimate The reason for the benefit increase is attributable to an increase
in the final average earnings, additional credited service through December 1,
2009 and the new 2010 lump sum basis, which is partially offset by an increase
in Mr. Kuhbach’s Dover Retirement Savings Plan account balance and additional
Dover Pension Plan benefits.   n   Mr. Kuhbach is a specified employee so the
value of his post 1/1/2005 SERP will be subject to a six month delay. In
addition, Mr. Kuhbach’s post January 1, 2005 SERP will be paid as an automatic
75% partial lump sum with the remaining amount paid in five annual installments
since the amount is greater than $500,000.

335 Madison Avenue, New York, NY 10017-4605 tel 212.309.3400 fax 212.309.0975

 



--------------------------------------------------------------------------------



 



Caryl Keyloun
November 5, 2009
Page 2.

n   It is our understanding that Mr. Kuhbach has elected to receive his
grandfathered 12/31/2004 accrued SERP benefit as a lump sum. This payment will
be subject to the Pension Committee approval. Please note that in the past, the
Pension Committee has required that certain specified employees receive their
Dover SERP benefit as a partial lump sum (i.e. a 75% lump sum received at
retirement with the remaining 25% payable over the following five calendar
years) rather than a 100% lump sum.   n   Lump sums in 2010 will be based on PPA
lump sum interest rates and require a 60% phase-in. Therefore the 2010 lumpsum
rates are:

  —   3.31% for the first 5 years (1st Segment rate)     —   5.05% for the next
15 years (2nd Segment rate)     —   5.32% for the next 20 years (3rd Segment
rate)

    In addition the mortality table was based on the 2010 Applicable Mortality
Table (or AMT).

The rest of this letter describes the details of the estimate and the attached
exhibit provides additional calculation details.
Medicare FICA Tax
IRS regulations require that deferred compensation earned under a nonqualified
defined benefit plan (e.g., the Dover SERP) be subject to Medicare FICA Tax.
Dover withholds the entire amount of Medicare FICA Tax as a one-time payment at
retirement. The amount of FICA payable by Dover for Mr. Kuhbach on SERP accruals
is $89,709 as developed below:
DEVELOPMENT OF MEDICARE FICA TAX OF PENSION BENEFIT

         
A) Value of SERP Benefit based on total SERP accruals at Retirement
  $ 6,186,852            
B) Value of December 31, 1993 SERP Benefit
  $ 0.00  
 
               
C) Value of Benefit Subject to Medicare FICA Tax, A minus B
  $ 6,186,852            
D) Amount of Medicare FICA tax, 1.45% times C
  $ 89,709  

IRS regulations also require that deferred compensation earned under a
nonqualified defined benefit plan (i.e., the Dover SERP) be subject to Social
Security (OASDI) tax, to the extent taxable earnings are under the wage base
($106,800 for 2010). Since Mr. Kuhbach will have earned less than the Social
Security wage base as of January 1, 2010, he will be subject to an additional
6.2% OASDI FICA tax on his lump sum payment.
Please note that both the Medicare FICA tax and OASDI tax are due as of
January 1, 2010.

 



--------------------------------------------------------------------------------



 



Caryl Keyloun
November 5, 2009
Page 3.
Actuarial Assumptions and Methods
Please note the following with regard to these calculations:

n   Mr. Kuhbach is eligible to receive credited service under the Dover SERP
from his February 1, 1993 hire date. In addition, Mr. Kuhbach receives
5.1667 years of additional SERP service since he was hired as an executive over
the age of 39 (i.e. received a long term incentive award within 24 months of
hire).   n   We have determined Mr. Kuhbach’s 2009 base pay as 11/12ths of his
January 1, 2009 base pay rate of $610,000. It is our understanding that his SERP
is contractually based on this pay rather than his actual 2009 base pay.   n  
Mr. Kuhbach’s gross SERP benefit is offset by the assumed portion of Social
Security benefit he will receive attributable to Dover contributions plus the
following qualified plan benefits:

  —   Dover Pension Plan benefit     —   Annuitized value of company
contributions from the Dover Retirement Savings Plan

n   Wachovia provided us with Mr. Kuhbach’s September 30, 2009 Dover Retirement
Savings Plan information. We have projected Mr. Kuhbach’s account balance to
December 1, 2009 assuming Mr. Kuhbach receives no additional employer
contributions and that his account will earn an annual investment return of
6.50% from September 30, 2009 to December 1, 2009.   n   We have based this
calculation on the data and historical pay information confirmed by Dover on
October 14.   n   Lump sum amounts are calculated based on the Prescribed 417(e)
mortality table and segment interest rates for 2010.

Please call if you have any questions.
Sincerely,

-s- James M. Deregowksi [y81455y8145505.gif]
James M. Deregowksi, ASA, EA
Senior consultant
Attachments

cc:   Jay Kloosterboer — Dover Corporation
Doug Wilson — Dover Corporation
Howard Markman — Towers Perrin/New York
Catherine Roy —Towers Perrin/New York

 